Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “the acquiring of the images by varying the scan pattern according to a detected attribute of the object, wherein the varied scan pattern varies intensities of emission cycle according to the detected attribute of the object” (fig 5c [0053]) with all other limitation cited in claims 1, 5, and 9.
Burr US 20140168084 discloses a gesture preprocessing of video stream using a markered region but does not disclose “the acquiring of the images by varying the scan pattern according to a detected attribute of the object, wherein the varied scan pattern varies intensities of emission cycle according to the detected attribute of the object”
Kim et al. US 20110134251 discloses camera-based gesture recognition system but does not disclose “the acquiring of the images by varying the scan pattern according to a detected attribute of the object, wherein the varied scan pattern varies intensities of emission cycle according to the detected attribute of the object”  
For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 03/02/2022Primary Examiner, Art Unit 2692